

116 HR 8092 IH: Protecting Democracy by Securing the Right To Vote by Mail Act
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8092IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Ms. Jackson Lee (for herself, Mrs. Lawrence, Mr. Raskin, Ms. Kelly of Illinois, Ms. Blunt Rochester, Mr. Tonko, Mr. García of Illinois, Mrs. Beatty, Ms. Lee of California, Ms. Fudge, Mr. McNerney, Ms. Sewell of Alabama, Mr. Cárdenas, Mr. Hastings, Mr. Cohen, Ms. Norton, Ms. Kaptur, Mr. Khanna, Mr. Mfume, Ms. Sherrill, Ms. Tlaib, Mr. Cuellar, and Mr. Neguse) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to establish the methods by which individuals may apply for an absentee ballot in elections for Federal office, to permit individuals to cast absentee ballots at polling places and early voting locations on or before the date of the election, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Protecting Democracy by Securing the Right To Vote by Mail Act.(b)FindingsCongress finds the following:(1)The freedoms of the press and of speech guaranteed in the First Amendment to the Constitution and the establishment of a national postal system, an authority vested by the Constitution in the Congress in article I, section 8, clause 7, are indispensable features of a strong and stable democracy.(2)A national postal system to collect and distribute mail efficiently, affordably, reliably, and without regard to the sender’s or recipient’s race, creed, color, national origin, religion, region of residence, or political affiliation strengthens and fortifies democracy by enabling all persons to communicate with any or all other Americans.(3)A functioning and effective national postal system strengthens the economy by facilitating the efficient delivery of goods and services, promotes the public health by facilitating the timely delivery of needed medical supplies and prescription drugs to senior citizens and veterans, and enriches civil society by facilitating the delivery of letters of greetings, sympathy, congratulations, and love, thus strengthening the mystic bonds of affection of Americans for each other and for the United States.2.Rules for treatment of absentee ballots(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:303A.Rules for treatment of absentee ballots(a)Methods for requesting ballotIn addition to such other methods as the State may establish for an individual to request an absentee ballot, the State shall permit an individual to submit a request for an absentee ballot through the internet or mobile application and by telephone. The State shall be considered to meet the requirements of this paragraph if the website of the appropriate State or local election official allows an absentee ballot request application to be completed and submitted online and if the website permits the individual—(1)to print the application so that the individual may complete the application and return it to the official; or(2)to request that a paper copy of the application be transmitted to the individual by mail or electronic mail so that the individual may complete the application and return it to the official.(b)Methods for returning ballotsIn addition to permitting an individual to whom an absentee ballot in an election was provided to return the ballot to an election official by mail, the State shall permit the individual to cast the ballot by delivering the ballot at such times and to such locations as the State may establish, including—(1)permitting the individual to deliver the ballot to a polling place on any date on which voting in the election is held at the polling place; and(2)permitting the individual to deliver the ballot to a designated ballot drop-off location.(c)Deadline for acceptance of ballotsA State may not refuse to accept or process an absentee ballot submitted by an individual by mail with respect to an election for Federal office in the State on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official if—(1)the ballot is postmarked, signed, or otherwise indicated by the United States Postal Service to have been mailed on or before the date of the election; and(2)the ballot is received by the appropriate election official prior to the expiration of the 10-day period (excluding Saturdays, Sundays, and legal public holidays) which begins on the date of the election..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A.(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Rules for treatment of absentee ballots..3.GAO report on Postal ServiceNot later than 260 days after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on the critical need for a fully staffed and fully operational United States Postal Service to carry out elections, domestic and international commerce, and protection of constitutional rights including the First Amendment rights of freedom of speech, assembly, press, and religion. The report shall include—(1)a review of the current level of Postal Service staffing, funding, equipment, technology, vehicles, training, compensation, recruitment and retention, diversity, and opportunities provided to workers for advancement and stable work, as well as competitive income; and(2)recommendations on how the Postal Service may be improved to provide low-cost and efficient postal delivery services 6 days a week to every government, residential, and business address.